Restriction Requirement
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The written restriction requirement is being issued notwithstanding the USPTO encouragement of the telephone restriction practice; MPEP § 812.01, Telephone Restriction Practice. As the contact listed in this patent application are not of record and not acting in a representative capacity under 37 CFR § 1.34, the practice of a telephone restriction is unavailable.
Restriction Requirement
35 U.S.C. § 121
In this application, the following embodiments are found:
Embodiment 1:	Reproductions 1.1-1.6
Embodiment 2:	Reproductions 2.1-2.6
Embodiment 3:	Reproductions 3.1-3.6
Embodiment 4:	Reproductions 4.1-4.6
Embodiment 5:	Reproductions 5.1-5.6
Embodiment 6:	Reproductions 6.1-6.6
Embodiment 7:	Reproductions 7.1-7.7
Embodiment 8:	Reproductions 8.1-8.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.1  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.2
A design claim covers the entire design as a whole.  Unlike an effort to establish a prima facie case of obviousness under 35 USC § 103, the elements of the design are not considered individually under 35 USC § 121.  Designs are indistinct inventions if: (1) the multiple designs have overall appearances with basically the same design characteristics; and (2) the differences between the multiple designs are insufficient to patentably distinguish one design from the other.  Differences may be considered patentably insufficient when they are de minimis or obvious to a designer of ordinary skill in the art.
In this application, the alternate embodiments are applied to yachts of entirely different configurations. While there may be some similarities between the yachts, there are even greater differences. As an example, each of the yachts have a distinctly different appearance relative to their bow, stern, port and starboard side configurations. Some of the window glazing or surfaces that occupy the port and starboard sides are noticeably different as well. Some embodiments have a sleeker and more contiguous surface structure on the port and starboard sides; while others are more segmented with a colonnade structure. The varied levels, diverse depths, and overall configuration of the tower, bow platform, hull contour, cabin, stern platform, and numerous other structures are noticeably different as well. Consequently, there is little to no link in appearance between the alternate designs.
For the aforementioned reason, the above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I:	Embodiment 1
Group II:	Embodiment 2
Group III:	Embodiment 3
Group IV:	Embodiment 4
Group V:	Embodiment 5
Group VI:	Embodiment 6
Group VII:	Embodiment 7
Group VIII:	Embodiment 8
Restriction is required under 35 U.S.C. § 121 to one of the patentably distinct groups of designs. 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all reproductions and the corresponding descriptions that are directed to nonelected group.  Furthermore, in accordance to the Hague Agreement, the original numbering of the reproductions as they appear in the WIPO publication must be preserved.  This format applies regardless of which group of embodiments is elected.
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.3  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Replacement Reproductions
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR § 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR § 1.1026 and MPEP § 2909.02).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
In conclusion a restriction requirement under 35 USC § 121 is in effect.  Election is required to avoid abandonment. 
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). The period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached Monday-Friday between 9AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/Primary Examiner, Art Unit 2914                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Rubinfield, 123 USPQ 210 (CCPA 1959)
        2 In re Platner, 155 USPQ 222 (Comm’r Pat. 1967)
        3 Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).